Exhibit 10.2
STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (“Agreement”) is entered into and effective as of
April 28, 2010 (“Effective Date”), by and among PositiveID Corporation, a
Delaware corporation (“Company”), and Socius CG II, Ltd., a Bermuda exempted
company (including its designees, successors and assigns, “Investor”).
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein and pursuant to an effective registration statement under the
Act, the Company shall issue to Investor, and Investor shall purchase from the
Company, from time to time as provided herein, the Warrants, Warrant Shares and
Investment Shares.
NOW, THEREFORE, in consideration of the premises, the mutual provisions of this
Agreement, the receipt and adequacy of which are hereby acknowledged, Company
and Investor agree as follows:
ARTICLE 1
DEFINITIONS
In addition to the terms defined elsewhere in this Agreement: (a) capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Certificate of Designations, and (b) the following terms have the
meanings indicated in this ARTICLE 1:
“Act” means the Securities Act of 1933, as amended.
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.
With respect to Investor, without limitation, any Person owning, owned by, or
under common ownership with Investor, and any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as
Investor will be deemed to be an Affiliate.
“Agreement” means this Stock Purchase Agreement including the exhibits and
schedules hereto.
“Bloomberg” means Bloomberg Financial Markets
“Change in Control” has the meaning set forth within the definition of
Fundamental Transaction, below.
“Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.
“Commitment Closing” has the meaning set forth in Section 2.2(a).
“Common Shares” includes the Warrant Shares and the Investment Shares.

 

1



--------------------------------------------------------------------------------



 



“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any replacement or substitute thereof, or any share capital into
which such Common Stock shall have been changed or any share capital resulting
from a reclassification of such Common Stock.
“Company Termination” has the meaning set forth in Section 3.2.
“Delisting Event” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively trading on a Trading Market, or is
suspended or delisted with respect to the trading of the shares of Common Stock
on a Trading Market.
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, attached hereto, and incorporated herein by reference.
“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.
“DWAC Shares” means all Common Shares issued or issuable to Investor or any
Affiliate, successor or assign of Investor pursuant to any of the Transaction
Documents, including without limitation all Warrant Shares and Investment
Shares, all of which shall be (a) issued in electronic form, (b) freely tradable
and without restriction on resale, and (c) timely credited by Company to the
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program or any similar program hereafter
adopted by DTC performing substantially the same function, in accordance with
irrevocable instructions issued to and countersigned by the Transfer Agent, in
the form attached hereto as Exhibit B or in such other form agreed upon by the
parties.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fundamental Transaction” means and shall be deemed to have occurred at such
time upon any of the following events:
(i) A consolidation, merger or other business combination or event or
transaction, following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (a) no longer hold a
majority of the shares of Common Stock or (b) no longer have the ability to
elect a majority of the board of directors of the Company (a “Change in
Control”);
(ii) the sale or transfer of all or substantially all of the Company’s assets,
other than in the ordinary course of business; or
(iii) a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

2



--------------------------------------------------------------------------------



 



“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $250,000 due under
leases required to be capitalized in accordance with GAAP.
“Investment Price” means a price per share of Common Stock equal to an average
of the individual daily VWAP calculated over the ten (10) Trading Days preceding
the applicable Tranche Notice Date.
“Investment Shares” means that number of shares of Common Stock issued or
issuable to the Investor under Section 2.2(d) of this Agreement, as specified by
the Company.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
“Lock-Up Agreements” means an agreement in the form attached as Exhibit C,
executed by Scott R. Silverman, William J. Caragol, R & R Consulting Partners,
LLC, and Blue Moon Energy Partners LLC, precluding each such Person from
participating in any sale of the Common Stock from the Tranche Notice Date
through the Tranche Closing Date.
“Material Adverse Effect” means any material adverse effect on (i) the legality,
validity or enforceability of any Transaction Document, (ii) the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.
“Material Agreement” means any (i) any material loan agreement, financing
agreement, equity investment agreement or securities instrument to which Company
is a party, (ii) agreement or instrument to which Company and Investor or any
Affiliate of Investor is a party, and (iii) other material agreement listed, or
required to be listed, on any of Company’s reports filed or required to be filed
with the SEC, including without limitation Forms 10-K, 10-Q or 8-K.
“Officer’s Closing Certificate” means a certificate in customary form reasonably
acceptable to Investor, executed by an authorized officer of the Company.
“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit D or in such other form agreed upon by the parties, to be
delivered in connection with the Commitment Closing and each Tranche Closing.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Preferred Shares” means shares of Series B Preferred Stock of the Company.

 

3



--------------------------------------------------------------------------------



 



“Preferred Tranche Amount” means the aggregate dollar amount of any individual
purchase of Preferred Shares, as specified by the Company.
“Preferred Tranche Notice” means any irrevocable written notice from the Company
to Investor stating the number of Preferred Shares which the Company will sell
to Investor from time to time.
“Prospectus” means the final prospectus filed for the Registration Statement.
“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Act that is filed with the SEC and delivered by the Company
to Investor at the Closing.
“Registration Statement” means the registration statement on Form S-3 filed by
the Company with the SEC on April 1, 2010 (File No. 333-165849) and declared
effective on April 12, 2010, which registers the sale of the Common Shares to
Investor and, except where the context otherwise requires, means such
Registration Statement, as amended or supplemented, including (i) all documents
filed as a part thereof or incorporated by reference therein, and (ii) any
information contained or incorporated by reference in any Prospectus filed with
the SEC in connection with such Registration Statement, to the extent such
information is deemed under the Act to be part of such Registration Statement.
“Required Approval” means any approval of the Trading Market or the Company’s
stockholders required to be obtained by Company prior to issuing the Securities
pursuant to any applicable rules of the Trading Market.
“Required Tranche Documents” has the meaning set forth in Section 2.3(e).
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the Commission having substantially the same
purpose and effect as such Rule.
“SEC” means the United States Securities and Exchange Commission.
“SEC Reports” includes all reports required to be filed by the Company under the
Act and/or the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such material) and for the period in
which this Agreement is in effect.
“Securities” includes the Investment Shares and Warrants issuable pursuant to
this Agreement.
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

4



--------------------------------------------------------------------------------



 



“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
“Termination” has the meaning set forth in Section 3.1.
“Termination Date” means the earlier of (i) the date that is the two-year
anniversary of the Effective Date, or (ii) the Tranche Closing Date on which the
sum of the aggregate Preferred Tranche Amounts for all Preferred Shares sold by
the Company pursuant to Preferred Tranche Notices equals $4,200,000.
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading system,
exchange or market for the Common Stock, but does not include the Pink Sheets
inter-dealer electronic quotation and trading system.
“Tranche” has the meaning set forth in Section 2.3(a).
“Tranche Closing” has the meaning set forth in Section 2.3(f)(iv).
“Tranche Closing Date” has the meaning set forth in Section 2.3(f)(i).
“Tranche Notice” has the meaning set forth in Section 2.3(b).
“Tranche Notice Date” has the meaning set forth in Section 2.3(b).
“Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and shall
be specified in writing by the Company.
“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, and the exhibits and schedules hereto and thereto.
“Transfer Agent” means Registrar and Transfer Company or any successor transfer
agent for the Common Stock.
“VWAP” means, for any date, the volume-weighted average price as reported by the
Nasdaq Trading System VWAP.
“Warrant Exercise Notice” has the meaning set forth in Section 2.3(c)(i).
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
applicable Warrant.

 

5



--------------------------------------------------------------------------------



 



“Warrant” means the warrants issuable under this Agreement, in the form attached
hereto as Exhibit A, to purchase shares of Common Stock equal in dollar amount
to 35% of the applicable Tranche Purchase Price, at the exercise price
determined as set forth therein and subject to adjustment as set forth therein.
ARTICLE 2
PURCHASE AND SALE
2.1 Agreement to Purchase. Subject to the terms and conditions herein and the
satisfaction of the conditions to closing set forth in this ARTICLE 2:
(a) Investor hereby agrees to purchase such amounts of Investment Shares as the
Company may, in its sole and absolute discretion, from time to time elect to
issue and sell to Investor according to one or more Tranches pursuant to
Section 2.3 below; and
(b) The Company agrees to issue the Investment Shares, the Warrants, and the
Warrant Shares to Investor as provided herein.
2.2 Investment Commitment
(a) Investment Commitment. The closing of this Agreement (the “Commitment
Closing”) shall be deemed to occur when this Agreement has been duly executed by
both Investor and the Company, and the other Conditions to the Commitment
Closing set forth in Section 2.2(c) have been met.
(b) Commitment Fee. There shall be no commitment fee in connection with the
obligations of Investor under this Agreement.
(c) Conditions to Investment Commitment. As a condition precedent to the
Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:
(i) the following documents shall have been delivered to Investor: (A) this
Agreement (including the Disclosure Schedules), executed by the Company; (B) a
Secretary’s Certificate as to (x) the resolutions of the Company’s board of
directors authorizing this Agreement and the Transaction Documents, and the
transactions contemplated hereby and thereby, and (y) a copy of the Company’s
current Certificate of Incorporation and Bylaws; (C) the Opinion; and (D) a copy
of the Company’s press release announcing the transactions contemplated by this
Agreement and a copy of the Company’s Current Report on Form 8-K, as filed with
the SEC, describing the transaction contemplated by this Agreement and attaching
a complete copy of the Transaction Documents;
(ii) other than for losses incurred in the ordinary course of business, there
has not been any Material Adverse Effect on the Company since the date of the
last SEC Report filed by the Company, including but not limited to incurring
material liabilities;
(iii) the representations and warranties of the Company in this Agreement shall
be true and correct in all material respects and the Company shall have
delivered an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company;

 

6



--------------------------------------------------------------------------------



 



(iv) the Registration Statement is current, valid and effective;
(v) the Prospectus and Prospectus Supplement have been delivered to Investor in
accordance with Rule 172 under the Act; and
(vi) any Required Approval has been obtained.
(d) Investor’s Obligation to Purchase. Subject to the prior satisfaction of all
conditions set forth in this Agreement, following Investor’s receipt of a
validly delivered Tranche Notice, Investor shall be required to purchase from
the Company a number of Investment Shares equal in dollar amount to 100% of the
Preferred Tranche Amount set forth in any Preferred Tranche Notice, in the
manner described below.
2.3 Tranches to Investor
(a) Procedure to Elect a Tranche. Subject to the other conditions and
limitations set forth in this Agreement, at any time beginning on the Effective
Date, the Company may, in its sole and absolute discretion, elect to exercise
one or more individual sales of Investment Shares under this Agreement (each a
“Tranche”) according to the following procedure.
(b) Delivery of Tranche Notice. The Company shall deliver an irrevocable written
notice (the “Tranche Notice”), in the form attached hereto as Exhibit E, to
Investor stating that the Company shall exercise a Tranche and stating the
number of Investment Shares which the Company will sell to Investor at the
Investment Price on the Tranche Notice Date, and the aggregate purchase price
for such Tranche (the “Tranche Purchase Price”). A Tranche Notice delivered by
the Company to Investor by 4:30 p.m. Eastern time on any Trading Day shall be
deemed delivered on the same day. A Tranche Notice delivered by the Company to
Investor after 4:30 p.m. Eastern time on any Trading Day, or at any time on a
non-Trading Day, shall be deemed delivered on the next Trading Day. The date
that the Tranche Notice is deemed delivered is the “Tranche Notice Date”. Each
Tranche Notice shall be delivered via facsimile or electronic mail, with
confirming copy by overnight carrier, in each case to the address set forth in
Section 6.2. Except for the first Tranche Closing, the Company may not give a
Tranche Notice unless the Tranche Closing for the prior Tranche has occurred.
(c) Warrants. On each Tranche Notice Date, the Company shall deliver to Investor
a Warrant to purchase up to that number of shares of Common Stock equal in
dollar amount to 35% of the Tranche Purchase Price set forth in the applicable
Tranche Notice, at a per-share exercise price equal to the Investment Price on
the Tranche Notice Date. Each such Warrant issued hereunder can be exercised by
Investor by delivery of an exercise notice (the “Warrant Exercise Notice”) and
other documentation in accordance with Section 1.1 of the Warrant.
(d) Conditions Precedent to Right to Deliver a Tranche Notice. The right of the
Company to deliver a Tranche Notice is subject to the satisfaction (or written
waiver by Investor in its sole discretion), on the date of delivery of such
Tranche Notice, of each of the following conditions:

 

7



--------------------------------------------------------------------------------



 



(i) the Common Stock shall be listed for and currently trading on the Trading
Market and, to the Company’s knowledge, there is no notice of any suspension or
delisting with respect the trading of the shares of Common Stock on such market
or exchange;
(ii) the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects as if made on such date
(provided, however, that any information disclosed by the Company in any filing
with the SEC after the Effective Date but prior to the date of the Tranche
Notice shall be deemed to update the Disclosure Schedules and modify such
representations and warranties), and no default shall have occurred under this
Agreement, or any other agreement with Investor, any Affiliate of Investor, or
any other Material Agreement, and the Company shall deliver an Officer’s Closing
Certificate to such effect to Investor, signed by an officer of the Company;
(iii) other than for losses incurred in the ordinary course of business or
disclosed in the Company’s SEC Reports, there have been no material adverse
changes in the Company’s business prospects or financial condition since the
Commitment Closing, including but not limited to incurring material liabilities;
(iv) the Company is not, and will not be as a result of the applicable Tranche,
in default of any Material Agreement;
(v) except for possible restrictions on resale under applicable securities laws,
there is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated by any of the Transaction Documents,
or requiring any consent or approval which shall not have been obtained, nor is
there any pending or threatened proceeding or investigation which may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement; no statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits the transactions contemplated by this Agreement, and no actions, suits
or proceedings shall be in progress, pending or, to the Company’s knowledge
threatened, by any person (other than Investor or any Affiliate of Investor),
that seek to enjoin or prohibit the transactions contemplated by this Agreement;
(vi) all Common Shares shall have been timely delivered at the times provided
for in this Agreement, including without limitation (A) all Warrant Shares
issuable pursuant to any Warrant Exercise Notice delivered to Company prior to
the Tranche Notice Date; (B) all Investment Shares issuable prior to the Tranche
Notice Date;
(vii) all previously-issued and issuable Warrant Shares and Investment Shares
are DWAC Shares, are DTC eligible, and can be immediately converted into
electronic form without restriction on resale;

 

8



--------------------------------------------------------------------------------



 



(viii) other than as disclosed in the Company’s SEC Reports, Company is in
compliance with all requirements in order to maintain listing on its then
current Trading Market;
(ix) the Registration Statement permitting the lawful issuance of Common Shares
is current, valid and effective;
(x) the Company has a sufficient number of duly authorized shares of Common
Stock reserved for issuance in such amount as may be required to fulfill its
obligations pursuant to the Transaction Documents and any outstanding agreements
with Investor and any Affiliate of Investor, including without limitation all
Warrant Shares issuable upon exercise of the Warrant issued in connection with
such Tranche and all Investment Shares issuable in connection with such Tranche;
(xi) the Company has provided notice of its delivery of the Tranche Notice to
all signatories of a Lock-Up Agreement as required under the Lock-Up Agreement;
(xii) the Company shall have delivered to Investor a Preferred Tranche Notice
for the Preferred Tranche Amount; and
(xiii) the aggregate number of Warrant Shares issuable upon exercise of the
Warrant on the Tranche Notice Date, when aggregated with all other shares of
Common Stock deemed beneficially owned by Investor and its Affiliates including
without limitation Investment Shares (whether acquired in connection with the
transactions contemplated by the Transaction Documents or otherwise), would not
result in Investor owning more than 9.99% of all Common Stock outstanding on the
Tranche Notice Date, as determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.
(e) Documents to be Delivered at Tranche Closing. The Closing of any Tranche and
Investor’s obligations hereunder shall additionally be conditioned upon the
delivery to Investor of each of the following (the “Required Tranche Documents”)
on or before the applicable Tranche Closing Date:
(i) the following executed documents: Opinion, Officer’s Certificate and Lock-Up
Agreements;
(ii) a Use of Proceeds Certificate, signed by an officer of the Company, and
setting forth how the Tranche Purchase Price will be applied by the Company;
(iii) all Warrant Shares shall have been timely delivered in accordance with any
Warrant Exercise Notice delivered to Company prior to or on the Tranche Closing
Date;
(iv) all Investment Shares shall have been timely delivered prior to the Tranche
Closing Date; and
(v) all documents, instruments and other writings required to be delivered by
the Company to Investor on or before the Tranche Closing Date pursuant to any
provision of this Agreement or in order to implement and effect the transactions
contemplated herein.

 

9



--------------------------------------------------------------------------------



 



(f) Mechanics of Tranche Closing.
(i) Each of the Company and Investor shall deliver all documents, instruments
and writings required to be delivered by either of them pursuant to
Section 2.3(e) of this Agreement at or prior to each Tranche Closing. Subject to
such delivery and the satisfaction of the conditions set forth in Section 2.3(d)
as of the Tranche Closing Date, the closing of the purchase by Investor of
Investment Shares shall occur by 5:00 p.m. Eastern time on the date which is the
third Trading Day following (and not counting) the Tranche Notice Date (each a
“Tranche Closing Date”) at the offices of Investor.
(ii) If any portion of the Warrant is exercised by Investor on or after the
Tranche Notice Date and prior to or on the Tranche Closing Date (which exercise
shall be effected by Investor sending the Warrant Exercise Delivery Documents to
the Company in accordance with Section 1.1 of the Warrant), the Company shall
send Investor an electronic copy of its share issuance instructions to the
Transfer Agent and shall cause the requisite number of Warrant Shares to be
credited to Investor’s account with DTC as DWAC Shares by 12:00 p.m. Eastern
time on the Trading Day after the date the Company receives the Warrant Exercise
Delivery Documents from Investor; provided, however, that if DWAC shares are not
timely credited pursuant to this Section 2.3(f)(ii), then the Tranche Closing
Date shall be extended by one Trading Day for each Trading Day that such timely
credit of DWAC Shares is not made.
(iii) On or before the third Trading Day following (and not counting) the
Tranche Closing Date, Investor shall pay for the Investment Shares by paying in
cash, or through the issuance of a secured promissory note in the form attached
hereto as Exhibit A-2.
(iv) The closing (each a “Tranche Closing”) for each Tranche shall occur on the
date that both (i) the Company has delivered to Investor all Required Tranche
Documents, and (ii) Investor has delivered to the Company the Tranche Purchase
Price.
2.4 Share Sufficiency. The Company shall have a sufficient number of duly
authorized shares of Common Stock for issuance in such amount as may be required
to fulfill its obligations pursuant to the Transaction Documents and any
outstanding agreements with Investor and any Affiliate of Investor.
ARTICLE 3
TERMINATION
3.1 Termination. The Investor may elect to terminate this Agreement and the
Company’s right to initiate subsequent Tranches to Investor under this Agreement
(each, a “Termination”) upon the occurrence of any of the following:
(a) if, at any time, either the Company or any director or executive officer of
the Company has engaged in a transaction or conduct related to the Company that
has resulted in (i) a SEC enforcement action, or (ii) a civil judgment or
criminal conviction for fraud or misrepresentation, or for any other offense
that, if prosecuted criminally, would constitute a felony under applicable law;

 

10



--------------------------------------------------------------------------------



 



(b) on any date after a Delisting Event that lasts for an aggregate of 20
Trading Days during any calendar year;
(c) if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any Subsidiary of the Company;
(d) the Company is in breach or default of any Material Agreement, which breach
or default could have a Material Adverse Effect;
(e) the Company is in breach or default of this Agreement, any Transaction
Document, or any agreement with Investor or any Affiliate of Investor following
any applicable notice and opportunity to cure; and
(f) on the Termination Date.
3.2 Company Termination. The Company may at any time in its sole discretion
terminate (a “Company Termination”) this Agreement and its right to initiate
future Tranches by providing thirty (30) days advance written notice to
Investor.
3.3 Effect of Termination. Except as otherwise provided herein, the termination
of this Agreement will have no effect on any Warrants, Warrant Shares,
Investment Shares, or DWAC Shares previously issued, delivered or credited, or
on any then-existing rights of any holder thereof.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
4.1 Representations and Warranties of the Company. Except as set forth (x) under
the corresponding section of the Disclosure Schedules (if any), and (y) in the
Company’s SEC Reports, which shall be deemed a part hereof, the Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Effective Date and each Closing:
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in the Company’s SEC Reports. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary, and all of such directly or indirectly owned capital stock or other
equity interests are owned free and clear of any Liens. All the issued and
outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

 

11



--------------------------------------------------------------------------------



 



(b) Organization and Qualification. Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than the filing of the Certificate of Designations. Each of the
Transaction Documents has been, or upon delivery will be, duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, by-laws or other
organizational or charter documents.
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
material default (or an event that with notice or lapse of time or both would
become a default) under, result in the creation of any material Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
material understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
material property or asset of the Company or a Subsidiary is bound or affected,
or (iv) conflict with or violate the terms of any Material Agreement by which
the Company or any Subsidiary is bound or to which any property or asset of the
Company or any Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------



 



(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than the filing of the Certificate of Designations and required
federal and state securities filings, including any self-regulatory
organizations, each of which has been, or (if not yet required to be filed)
shall be, timely filed.
(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens.
(g) Capitalization. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. The authorized capital stock of the
Company consists of: (i) 70,000,000 shares of Common Stock, and (ii) 5,000,000
shares of preferred stock, $0.001 value per share, 2,000 shares of which have
been designated as Series A Preferred Stock, par value $0.001 per share (the
“Series A Preferred Stock”). As of April 26, 2010, (a) 23,637,908 shares of
Common Stock were issued and outstanding, (b) 462 shares of Series A Preferred
Stock were issued and outstanding, (c) 3,233,369 shares of Common Stock were
reserved for issuance upon the exercise of options issued or issuable under the
Company’s 2009 Stock Incentive Plan, 2007 Stock Incentive Plan, 2005 Flexible
Stock Plan, and 2002 Flexible Stock Plan, and the SysComm International
Corporation 2001 Flexible Stock Plan, and 313,122 shares of Common Stock
reserved for issuance of stock options granted outside of the Company’s stock
option plan, (d) 454,000 warrants to purchase shares of Company Common Stock are
outstanding, and (e) no shares of Common Stock were held in treasury. Except as
set forth in the Company’s SEC Reports, there are no script rights script rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock. The issuance and sale of the Securities will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than
Investor) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange, or reset price under such securities.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the shares of the Securities. Except as set forth in the Company’s SEC
Reports, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

13



--------------------------------------------------------------------------------



 



(h) SEC Reports; Financial Statements. The Company has filed all required SEC
Reports for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such SEC Reports) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Act and the Exchange Act and the rules and regulations of
the SEC promulgated thereunder, as applicable, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with GAAP, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company equity incentive plans. The
Company does not have pending before the SEC any request for confidential
treatment of information.
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) could, if there were an unfavorable decision, reasonably
be expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company any director or officer thereof,
is or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Act.

 

14



--------------------------------------------------------------------------------



 



(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.
(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other similar agreement or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.
(m) Regulatory Permits. The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
(n) Title to Assets. The Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and each Subsidiary and Liens for the payment of federal, state or other
taxes, the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by the Company and each Subsidiary
are held by them under valid, subsisting and enforceable leases of which the
Company and each Subsidiary are in compliance.
(o) Patents and Trademarks. The Company and each Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Reports and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received a written notice that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of the
Company or each Subsidiary.

 

15



--------------------------------------------------------------------------------



 



(p) Insurance. The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including but not limited to directors and officers
insurance coverage. To the best of Company’s knowledge, such insurance contracts
and policies are accurate and complete. Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.
(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of the Company.
(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Commitment Closing. The Company and each
Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the date prior to the filing date of the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls or, to the
Company’s knowledge, in other factors that could materially affect the Company’s
internal controls.

 

16



--------------------------------------------------------------------------------



 



(s) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. Investor shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section 4.1(s) that may be
due in connection with the transactions contemplated by this Agreement or the
other Transaction Documents.
(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
(u) Registration Rights. Except as set forth in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Act of any
securities of the Company.
(v) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration. Except as disclosed in the SEC Reports, the Company has not,
in the 12 months preceding the Effective Date, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. Except as disclosed in the SEC Reports, the
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
(w) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
Investor as a result of Investor and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Securities and Investor’s ownership of
the Securities.
(x) Disclosure; Non-Public Information. Except with respect to the information
that will be, and to the extent that it actually is timely publicly disclosed by
the Company pursuant to Section 2.2(c)(i), and notwithstanding any other
provision in this Agreement or the other Transaction Documents, neither the
Company nor any other Person

 

17



--------------------------------------------------------------------------------



 



acting on its behalf has provided Investor or its agents or counsel with any
information that constitutes or might constitute material, non-public
information, including without limitation this Agreement and the Exhibits,
Appendices and Schedules hereto, unless prior thereto Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that neither Investor nor any
Affiliate of Investor shall have any duty of trust or confidence that is owed
directly, indirectly, or derivatively to the Company or the stockholders of the
Company or to any other Person who is the source of material non-public
information regarding the Company. The Company understands and confirms that
Investor will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to Investor
regarding the Company, its business and the transactions contemplated hereby,
including without limitation in the Transaction Documents, and the Disclosure
Schedules to this Agreement (if any) furnished by or on behalf of the Company
with respect to the representations and warranties made herein, are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
(y) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
to the knowledge of the Company, any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
offering of the Common Shares to be integrated with prior offerings by the
Company which could violate any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Trading
Market.
(z) Financial Condition. Based on the financial condition of the Company as of
the date of the Commitment Closing: (i) the fair saleable market value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances, which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the date of the Commitment
Closing. The SEC Reports set forth, as of the respective dates thereof, all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. Neither the Company
nor any Subsidiary is in material default with respect to any Indebtedness.

 

18



--------------------------------------------------------------------------------



 



(aa) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.
(bb) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
(cc) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
(dd) Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that Investor is acting solely in the capacity of arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities. The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
(ee) Accountants. The Company’s accountants are set forth in the SEC Reports. To
the Company’s knowledge, such accountants are an independent registered public
accounting firm as required by the Act.
(ff) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company, and the Company is current with respect to any fees owed to its
accountants and lawyers.

 

19



--------------------------------------------------------------------------------



 



(gg) Registration Statements and Prospectuses.
(i) The Company has prepared and filed the Registration Statement in conformity
with the requirements of the Act, which became effective on April 12, 2010 (the
“Registration Effective Date”), including the Prospectus, and such amendments
and supplements thereto as may have been required to the date of this Agreement.
The Registration Statement is effective under the Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the SEC
and no proceedings for that purpose have been instituted or, to the knowledge of
the Company, are threatened by the SEC. The Company, if required by the rules
and regulations of the Commission, proposes to file the Prospectus with the
Commission pursuant to Rule 424(b).
(ii) At the time the Registration Statement and any amendments thereto became
effective, at the date of this Agreement and at the Closing Date, the
Registration Statement and any amendments thereto conformed and will conform in
all material respects to the requirements of the Act and did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and the Prospectus and any amendments or supplements thereto, at
time the Prospectus or any amendment or supplement thereto was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Act and did not and will not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
(iii) The Registration Statement met, and will continue to comply with, the
requirements of Rule 415 under the Act.
(iv) The Company has not and will not, directly or indirectly, used or referred
to any “free writing prospectus” (as defined in Rule 405 under the Act) except
in compliance with Rules 164 and 433 under the Act.
(v) The Company is not and will not be an “ineligible issuer” (as defined in
Rule 405 under the Act) as of the eligibility determination date for purposes of
Rules 164 and 433 under the Act with respect to the offering of the Securities
contemplated by any Registration Statement (including, without limitation, the
Prospectus), without taking into account any determination by the SEC pursuant
to Rule 405 under the Act that it is not necessary under the circumstances that
the Company be considered an “ineligible issuer.”
(hh) Form S-3 Compliance. The aggregate amount of the Common Shares, together
with all other shares sold by or on behalf of the Company pursuant to General
Instruction I.B.6. to Form S-3, shall not exceed one-third of the aggregate
market value of the voting and non-voting common equity held by non-affiliates
of the Company in any 12 month period in order to ensure compliance with Form
S-3 under the Act.

 

20



--------------------------------------------------------------------------------



 



(ii) Disclosure. No information contained in the Disclosure Schedules (if any)
constitutes material non-public information. There is no adverse material
information regarding the Company that has not been publicly disclosed prior to
the Effective Date. There has been no event that has caused, or is likely to
cause, a Material Adverse Effect.
(jj) Investor’s Trading Activity. The Company understands and acknowledges that:
(i) Investor has not been asked by the Company to agree, nor has Investor
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company or “derivative” securities based on securities issued by the
Company, or to hold the Securities for any specified term; (ii) past or future
open market or other transactions by Investor, specifically including, without
limitation, Short Sales or “derivative” transactions, before or after the
Closing, may negatively impact the market price of the Company’s publicly-traded
securities; (iii) Investor and counter-parties in “derivative” transactions to
which Investor is a party, directly or indirectly, presently may have a “short”
position in the Common Stock; (iv) Investor shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction; (v) Investor may engage in hedging activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Warrant Shares or
Investment Shares deliverable with respect to Securities are being determined;
(vi) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted; and (vii) the aforementioned hedging
activities do not and will not constitute a breach of this Agreement or any of
the other Transaction Documents.
4.2 Representations and Warranties of Investor. Investor hereby represents and
warrants as of the Effective Date as follows:
(a) Organization; Authority. Investor is an entity duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, company power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by Investor of the transactions contemplated by this Agreement have
been duly authorized by all necessary company or similar action on the part of
Investor. Each Transaction Document to which it is a party has been (or will be)
duly executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
(b) Investor Status. At the time Investor was offered the Securities, it was,
and at the Effective Date it is an “accredited investor” as defined in Rule
501(a) under the Act.
(c) Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Investor is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

21



--------------------------------------------------------------------------------



 



(d) General Solicitation. Investor is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
The Company acknowledges and agrees that Investor does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.2.
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
5.1 Transfer Restrictions. All of the Securities are required to be issued free
of restrictive legends and the Company agrees, if requested by Investor or the
transfer agent, to promptly provide at the Company’s expense a legal opinion of
counsel to the Company confirming this. The Company further acknowledges and
agrees that Investor may from time to time pledge pursuant to a bona fide margin
agreement with a registered broker-dealer or grant a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Act and who agrees to be bound by
the provisions of this Agreement and, if required under the terms of such
arrangement, Investor may transfer pledged or secured Securities to the pledgees
or secured parties. Such a pledge or transfer would not be subject to approval
of the Company and no legal opinion of legal counsel of the pledgee, secured
party or pledgor shall be required in connection therewith. Further, no notice
shall be required of such pledge. At Investor’s reasonable expense, the Company
will execute and deliver such documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
5.2 Furnishing of Information. As long as Investor owns Securities, the Company
covenants to use its commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the Effective Date pursuant to
the Exchange Act. Upon the request of Investor, the Company shall deliver to
Investor a written certification of a duly authorized officer as to whether it
has complied with the preceding sentence.
5.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Act) that would be integrated with the offer or sale of the Securities or
that would be integrated with the offer or sale of the Securities for purposes
of the rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

 

22



--------------------------------------------------------------------------------



 



5.4 Securities Laws Disclosure; Publicity. The Company shall timely file a
Current Report on Form 8-K as required by this Agreement, and in the Company’s
discretion shall file a press release, in each case reasonably acceptable to
Investor, disclosing the material terms of the transactions contemplated hereby.
The Company and Investor shall consult with each other in issuing any press
releases with respect to the transactions contemplated hereby, and neither the
Company nor Investor shall issue any such press release or otherwise make any
such public statement without the prior consent of the Company, with respect to
any such press release of Investor, or without the prior consent of Investor,
with respect to any such press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law or Trading Market regulations, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Investor, or include the name of Investor in any filing
with the SEC or any regulatory agency or Trading Market, without the prior
written consent of Investor, except (i) as contained in the Current Report on
Form 8-K and press release described above, (ii) as required by federal
securities law in connection with any registration statement under which the
Common Shares are registered, (iii) to the extent such disclosure is required by
law or Trading Market regulations, in which case the Company shall provide
Investor with prior notice of such disclosure, or (iv) to the extent such
disclosure is required in any SEC Report filed by the Company.
5.5 Shareholders Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
5.6 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide Investor or its agents or
counsel with any information that the Company believes or reasonably should
believe constitutes material non-public information, unless prior thereto
Investor shall have executed a written agreement regarding the confidentiality
and use of such information. On and after the Effective Date, neither Investor
nor any Affiliate Investor shall have any duty of trust or confidence that is
owed directly, indirectly, or derivatively, to the Company or the stockholders
of the Company, or to any other Person who is the source of material non-public
information regarding the Company. The Company understands and confirms that
Investor shall be relying on the foregoing in effecting transactions in
securities of the Company.
5.7 Reimbursement. If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter. The reimbursement obligations of the Company under
this Section 5.7 shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor who are actually named in such action, proceeding or

 

23



--------------------------------------------------------------------------------



 



investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person. The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
5.8 Indemnification of Investor
(a) Company Indemnification Obligation. Subject to the provisions of this
Section 5.8, the Company will indemnify and hold Investor and any Warrant
holder, their Affiliates and attorneys, and each of their directors, officers,
shareholders, partners, employees, agents, and any person who controls Investor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, the “Investor Parties” and each an “Investor Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, reasonable costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Investor Party may suffer or
incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, (ii) any action instituted
against any Investor Party, or any of them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of an Investor Party,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of Investor’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Investor may have with any such stockholder or any
violations by Investor of state or federal securities laws or any conduct by
Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance), (iii) any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement (or in a Registration
Statement as amended by any post-effective amendment thereof by the Company) or
arising out of or based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and/or (iv) any untrue statement or alleged untrue
statement of a material fact included in any Prospectus (or any amendments or
supplements to any Prospectus), in any free writing prospectus, in any “issuer
information” (as defined in Rule 433 under the Act) of the Company, or in any
Prospectus together with any combination of one or more of the free writing
prospectuses, if any, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that Company shall not be obligated to indemnify
any Investor Party for any Losses finally adjudicated to be caused solely by a
false statement of material fact contained within written information provided
by such Investor Party expressly for the purpose of including it in the
applicable Registration Statement.
(b) Indemnification Procedures. If any action shall be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing. The Investor Parties shall have the right to employ separate
counsel in any such action and participate in the defense

 

24



--------------------------------------------------------------------------------



 



thereof, but the fees and expenses of such counsel shall be at the expense of
the Investor Parties except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict with respect to the dispute in question on
any material issue between the position of the Company and the position of the
Investor Parties such that it would be inappropriate for one counsel to
represent the Company and the Investor Parties. The Company will not be liable
to the Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents.
5.9 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents.
5.10 Limited Standstill. The Company will deliver to Investor on or before each
Tranche Closing Date, and will honor and enforce, and will take reasonable
actions to assist Investor in enforcing, the provisions of, the Lock-Up
Agreements.
5.11 Prospectus Availability and Changes. The Company will make available to
Investor upon request, and thereafter from time to time will furnish Investor,
as many copies of any Prospectus (or of the Prospectus as amended or
supplemented if the Company shall have made any amendments or supplements
thereto after the effective date of the applicable Registration Statement) as
Investor may request for the purposes contemplated by the Act; and in case
Investor is required to deliver a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act in connection with the sale of the
Common Shares, or after the time a post-effective amendment to the applicable
Registration Statement is required pursuant to Item 512(a) of Regulation S-K
under the Act, the Company will prepare, at its expense, promptly upon request
such amendment or amendments to the Registration Statement and the Prospectus as
may be necessary to permit compliance with the requirements of Section 10(a)(3)
of the Act or Item 512(a) of Regulation S-K under the Act, as the case may be.
The Company will advise Investor promptly of the happening of any event within
the time during which a Prospectus is required to be delivered under the Act
which could require the making of any change in the Prospectus then being used
so that the Prospectus would not include an untrue statement of material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading, and
to advise Investor promptly if, during such period, it shall become necessary to
amend or supplement any Prospectus to cause such Prospectus to comply with the
requirements of the Act, and in each case, during such time, to prepare and
furnish, at the Company’s expense, to Investor promptly such amendments or
supplements to such Prospectus as may be necessary to reflect any such change or
to effect such compliance. The Company shall have no obligation to separately
advise Investor of, or deliver copies to Investor of, the SEC Reports, all of
which Investor shall be deemed to have notice of.

 

25



--------------------------------------------------------------------------------



 



5.12 Required Approval. No transactions contemplated under this Agreement or the
Transaction Documents shall be consummated for an amount that would require
approval by any Trading Market or the Company stockholders under any approval
provisions, rules or regulations of any Trading Market applicable to the
Company, unless and until such approval is obtained. The Company shall use
commercially reasonable efforts to obtain any required approval as soon as
possible.
5.13 Activity Restrictions. For so long as Investor or any of its Affiliates
holds any Securities, neither Investor nor any Affiliate will: (i) vote or
permit any third party to vote any shares of Common Stock owned or controlled by
it, solicit any proxies, or seek to advise or influence any Person with respect
to any voting securities of the Company; (ii) engage or participate in any
actions, plans or proposals which relate to or would result in (a) acquiring
additional securities of the Company, alone or together with any other Person,
which would result in beneficially owning or controlling more than 9.99% of the
total outstanding Common Stock or other voting securities of the Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, (j) any action, intention, plan or arrangement similar to any of
those enumerated above, or (k) engage in any transactions in securities of the
Company including Short Sales except in compliance with applicable securities
laws; or (iii) request the Company or its directors, officers, employees, agents
or representatives to amend or waive any provision of this Section 5.13.
5.14 Non-Circumvention. The Company hereby covenants and agrees that it will
not, by amendment of its certificate of incorporation, bylaws or similar
organizational documents, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, the Warrant, or the
Investment Shares and will at all times in good faith carry out all the
provisions of this Agreement and take all action as may be required to protect
the rights of Investor.
5.15 Insufficient Authorized Shares. If at any time that any portion of the
Warrant remains outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock (an “Authorized Share Failure”)
to satisfy its obligation to reserve for issuance upon exercise of the Warrant
at least a number of shares of Common Stock equal to 110% of the number of
shares of Common Stock as shall from time to time be necessary

 

26



--------------------------------------------------------------------------------



 



to effect the exercise in full of any outstanding portion of the Warrant (the
“Required Reserve Amount”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the portion of the Warrant then outstanding. Without limiting the generality
of the foregoing sentence, as soon as practicable after the date of the
occurrence of an Authorized Share Failure, but in no event later than ninety
(90) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.
5.16 Investor Due Diligence. Investor shall have the right and opportunity to
conduct reasonable due diligence, at its own expense, with respect to any
Registration Statement or Prospectus in which the name of Investor or any
Affiliate of Investor appears.
ARTICLE 6
MISCELLANEOUS
6.1 Fees and Expenses. Each party shall pay the fees and expenses of its own
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company acknowledges
and agrees that Luce Forward solely represents Investor, and does not represent
the Company or its interests in connection with the Transaction Documents or the
transactions contemplated thereby. The Company shall pay all stamp and other
taxes and duties levied in connection with the sale of the Securities, if any.
6.2 Notices. Unless a different time of day or method of delivery is set forth
in the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:30 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:30 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are those set forth following the signature page
hereof, or such other address as may be designated in writing hereafter, in the
same manner, by such Person.
6.3 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

27



--------------------------------------------------------------------------------



 



6.4 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
6.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor, which consent will not be
unreasonably withheld or delayed. Investor may assign any or all of its rights
under this Agreement to any Affiliate or to any Person to whom Investor assigns
or transfers any Securities; provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the Investor.
6.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 5.8.
6.7 Governing Law; Jurisdiction; Dispute Resolution. All questions concerning
the construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
law that would require or permit the application of the laws of any other
jurisdiction. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. The parties
hereby waive all rights to a trial by jury. If either party shall commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
reasonably incurred in connection with the investigation, preparation and
prosecution of such action or proceeding.

 

28



--------------------------------------------------------------------------------



 



6.8 Survival. The representations, warranties and covenants contained herein
shall survive the Closing until all the Preferred Shares owned by Investor or
any Affiliate have been redeemed.
6.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or in a PDF by e-mail transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
6.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
6.11 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
6.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate. Neither the Company nor Investor shall be liable for special,
indirect, consequential or punitive damages suffered or alleged to be suffered
by the other party or any third party, whether arising from or related to the
Transaction Documents or otherwise.
6.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

29



--------------------------------------------------------------------------------



 



6.14 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
6.15 Time of the Essence. Time is of the essence with respect to all provisions
of this Agreement that specify a time for performance.
6.16 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
6.17 Entire Agreement. This Agreement, together with the Exhibits, Appendices
and Schedules hereto, contains the entire agreement and understanding of the
parties, and supersedes all prior and contemporaneous agreements, term sheets,
letters, discussions, communications and understandings, both oral and written,
which the parties acknowledge have been merged into this Agreement. No party,
representative, attorney or agent has relied upon any collateral contract,
agreement, assurance, promise, understanding or representation not expressly set
forth hereinabove. The parties hereby expressly waive all rights and remedies,
at law and in equity, directly or indirectly arising out of or relating to, or
which may arise as a result of, any Person’s reliance on any such assurance.

 

30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

          POSITIVEID CORPORATION
    By:   /s/ William J. Caragol     Name:   William J. Caragol     Title:  
President and Chief Financial Officer     SOCIUS CG II, LTD.
    By:   /s/ Terren Peizer     Name:   Terren Peizer     Title:   Managing
Director  

 

 



--------------------------------------------------------------------------------



 



         

Addresses for Notice
To Company:
PositiveID Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, FL 33445
Attention: William J. Caragol, President and CFO
Fax No.: (561) 805-8001
Email: bcaragol@positiveidcorp.com
with a copy (which shall not constitute notice) to:
Holland & Knight LLP
One East Broward Boulevard, Suite 1300
Fort Lauderdale, FL 33301
Attention: Tammy L. Knight, Esq.
Fax No.: (954) 463-2030
Email: tammy.knight@hklaw.com
To Investor:
Socius CG II, Ltd.
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, California 90025
Fax No.: (310) 444-5300
Email: info@sociuscg.com
with a copy (which shall not constitute notice) to:
Luce Forward Hamilton & Scripps LLP
601 South Figueroa Street, Suite 3900
Los Angeles, California 90017
Attention: John C. Kirkland, Esq.
Fax No.: (213) 452-8035
Email: jkirkland@luce.com

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Warrant

 

 



--------------------------------------------------------------------------------



 



PositiveID Corporation
Warrant To Purchase Common Stock

      Warrant No.: 2010-1   Issuance Date: [  ], 2010

Number of Warrant Shares: [                    ]
Exercise Price: $[          ] per share
PositiveID Corporation, a Delaware corporation (“Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Socius CG II, Ltd., a Bermuda exempted company, the
holder hereof or its designees or assigns (“Holder”), is entitled, subject to
the terms set forth herein, to purchase from the Company, at the Exercise Price,
upon exercise of this Warrant to Purchase Common Stock (including any warrant
issued in exchange, transfer or replacement hereof, the “Warrant”), at any time
or times after issuance of the Warrant set forth above (the “Issuance Date”) and
until 11:59 p.m. Eastern time on the second anniversary of the Issuance Date
(subject to acceleration and extension as set forth herein), that number of duly
authorized, validly issued, fully paid and non-assessable, registered shares of
Common Stock set forth above (the “Warrant Shares”) on the terms and conditions
set forth herein.
This Warrant is issued pursuant to the Stock Purchase Agreement dated April 28,
2010, by and among the Company and Holder (the “Purchase Agreement”). Except as
otherwise defined herein, capitalized terms in this Warrant shall have the
meanings set forth in ARTICLE 13 hereof.
ARTICLE 1
EXERCISE OF WARRANT.
1.1 Mechanics of Exercise.
1.1.1 Subject to the terms and conditions hereof, this Warrant may be exercised
by the Holder on any day on or after the Issuance Date and until 11:59 p.m.
Eastern time on the second anniversary of the Issuance Date (subject to
acceleration and extension as set forth herein), in whole or in part, by
(i) delivery of a written notice to the Company, in the form attached hereto as
Appendix 1 (the “Warrant Exercise Notice”), of the Holder’s election to exercise
this Warrant, and (ii) payment to the Company of an amount equal to the Exercise
Price multiplied by the number of Warrant Shares as to which this Warrant is
being exercised (the “Aggregate Exercise Price”), with such payment made, at
Investor’s option, (x) in cash or by wire transfer of immediately available
funds, (y) by the issuance and delivery of a secured promissory note
substantially in the form attached hereto as Appendix 2, or (z) if applicable,
by cashless exercise pursuant to Section 1.3.

 

1



--------------------------------------------------------------------------------



 



1.1.2 The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Warrant Exercise
Notice with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.
1.1.3 On the Trading Day on which the Company has received each of the Warrant
Exercise Notice and the Aggregate Exercise Price (the “Warrant Exercise Delivery
Documents”) from the Holder by 6:30 p.m. Eastern time, or on the next Trading
Day if the Warrant Exercise Delivery Documents are received after 6:30 p.m.
Eastern time or on a non-Trading Day (in each case, the “Exercise Delivery
Date”), the Company shall transmit (i) a facsimile acknowledgment of
confirmation of receipt of the Warrant Exercise Delivery Documents to the
Holder, and (ii) an electronic copy of its share issuance instructions to the
Holder and to the Company’s transfer agent (the “Transfer Agent”), with such
transmissions to comply with the notice provisions contained in Section 6.2 of
the Purchase Agreement, and shall instruct and authorize the Transfer Agent to
credit such aggregate number of registered Warrant Shares to which the Holder is
entitled to receive upon such exercise to the Holder’s or its designee’s balance
account with The Depository Trust Company (DTC) through the Fast Automated
Securities Transfer (FAST) Program through its Deposit Withdrawal Agent
Commission (DWAC) system, with such credit to occur no later than 12:00 p.m.
Eastern Time on the Trading Day following the Exercise Delivery Date, time being
of the essence; provided, however, that if the Warrant Shares are not credited
as DWAC Shares by 12:00 p.m. Eastern Time on the Trading Day following the
Exercise Delivery Date, then the Tranche Closing Date applicable to the Warrant
Exercise Notice shall be extended by one Trading Day for each Trading Day that
timely credit of DWAC Shares is not made. When issued, the Warrant Shares shall
be issued free of restrictive legends unless the Registration Statement (as
defined in the Purchase Agreement) is not then effective.
1.1.4 Upon delivery of the Warrant Exercise Delivery Documents, the Holder shall
be deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s DTC
account. If any portion of the Warrant is exercised in connection with a Tranche
Notice, such portion shall be deemed exercised (i) on the Tranche Notice Date,
if exercised by 6:30 p.m. Eastern time on the Tranche Notice Date, or (ii) on
the next Trading Day, if exercised by Investor after 6:30 p.m. Eastern Time on
the Tranche Notice Date or on any other date, in each case with Holder deemed to
be a holder of record as of such date.
1.1.5 If this Warrant is exercised and the number of Warrant Shares represented
by this Warrant is greater than the number of Warrant Shares being acquired upon
such exercise, then the Company shall, as soon as practicable and in no event
later than three Trading Days after such exercise, update Schedule 1 attached
hereto (the “Tranche Exercise Schedule”) to reflect the revised number of
Warrant Shares for which this Warrant is then exercisable and deliver a copy of
the updated Tranche Exercise Schedule to the Holder. No

 

2



--------------------------------------------------------------------------------



 



fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes
which may be payable with respect to the issuance and delivery of Warrant Shares
upon exercise of this Warrant, other than income related taxes payable by the
Investor.
1.2 Adjustments to Exercise Price and Number of Shares. In addition to other
adjustments specified herein, the Exercise Price of this Warrant and the number
of shares of Common Stock issuable upon exercise shall be adjusted as follows:
1.2.1 Exercise Price. The “Exercise Price” per share of Common Stock underlying
this Warrant, subject to further adjustment as provided herein, shall be an
amount per Warrant Share equal to the Investment Price on the Tranche Notice
Date.
1.2.2 Number of Shares. The number of Warrant Shares underlying this Warrant,
subject to further adjustment as provided herein, shall be as follows: a number
of shares equal to 35% of the Tranche Purchase Price set forth in the applicable
Tranche Notice, with the resulting sum divided by the Investment Price on the
Tranche Notice Date. For example, if the Tranche Purchase Price is $1,000,000
and the Investment Price is $0.50, then the number of Warrant Shares underlying
that Tranche shall be $1,000,000 x 35% = $350,000 divided by $0.50 = 700,000
shares of Common Stock. All of the Warrant Shares underlying this Warrant shall
vest and become exercisable on the Issuance Date. If at any time the Holder
reasonably believes that the number of Warrant Shares included in the
Registration Statement is not sufficient to cover all exercises under this
Warrant, then the Company shall amend or supplement such Registration Statement
to include the additional number of Warrant Shares that may be required to
provide such coverage.
1.3 Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if at any time there is not a current, valid and effective
registration statement covering the Warrant Shares that are the subject of the
Warrant Exercise Notice (the “Unavailable Warrant Shares”), the Holder may, in
its sole discretion, exercise this Warrant in whole or in part and, in lieu of
making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the Aggregate Exercise Price, elect instead to
receive upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):
Net Number = (B-C) x A
B
For purposes of the foregoing formula:
A = the total number of shares with respect to which this Warrant is then being
exercised.

 

3



--------------------------------------------------------------------------------



 



B = the average of the Investment Prices of the shares of Common Stock (as
reported by Bloomberg) for the ten (10) consecutive Trading Days ending on the
date immediately preceding the date of the Warrant Exercise Notice.
C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
1.4 Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to credit to the Holder’s balance account with
DTC, by 12:00 p.m. Eastern time on the second Trading Day following the Exercise
Delivery Date, the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise of this Warrant, then, in addition to all
other remedies available to the Holder, the Company shall pay in cash to the
Holder on each day after such Trading Day that the issuance of such shares of
Common Stock is not timely effected an amount equal to 1.5% of the product of
(A) the sum of the number of shares of Common Stock not issued to the Holder on
a timely basis and to which the Holder is entitled and (B) the Investment Price
of the shares of Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 1.1; provided, however, that if the Warrant
Shares are not credited as DWAC Shares by 12:00 p.m. Eastern Time on the Trading
Day following the Exercise Delivery Date, then the Tranche Closing Date
applicable to the Warrant Exercise Notice shall be extended by one Trading Day
for each Trading Day that timely credit of DWAC Shares is not made. In addition
to the foregoing, if after the Company’s receipt of an Warrant Exercise Notice
the Company shall fail to timely (pursuant to Section 1.1.3 hereof) credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s exercise hereunder, and the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company, then the Company shall, within one Trading Day after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to credit such Holder’s balance
account with DTC for the number of Warrant Shares to which the Holder is
entitled upon the Holder’s exercise hereunder and to issue such Warrant Shares
shall terminate, or (ii) promptly honor its obligation to credit such Holder’s
balance account with DTC for the number of Warrant Shares to which the Holder is
entitled upon the Holder’s exercise hereunder and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock sold by Holder in satisfaction of its
obligations, times (B) the Investment Price on the date of exercise.
1.5 Exercise Limitation.
1.5.1 Notwithstanding any other provision, at no time may the Holder exercise
this Warrant such that the number of Warrant Shares to be received pursuant to
such exercise, aggregated with all other shares of Common Stock then owned, or
deemed beneficially owned, by the Holder and its affiliates, would result in the
Holder and its affiliates owning more than 9.99% of all of such Common Stock as
would be outstanding on the date of exercise, as determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. In addition, as of any date, the aggregate number of shares of
Common Stock into which this Warrant is exercisable within 61 days, together
with all other shares of Common Stock then beneficially owned (as such term is
defined in Rule 13(d) under the Exchange Act) by Holder and its affiliates,
shall not exceed 9.99% of the total outstanding shares of Common Stock as of
such date.

 

4



--------------------------------------------------------------------------------



 



1.5.2 Until Stockholder Approval (as defined below) is obtained, or the Holder
obtains an opinion of counsel reasonably satisfactory to the Company and its
counsel that such approval is not required, the Holder shall be prohibited from
exercising this Warrant if, as a result of such exercise, the aggregate number
of Warrant Shares issued pursuant to all exercises of this Warrant plus the
aggregate number of Investment Shares issued under the Purchase Agreement would
exceed the Cap Amount (as defined below). If, at any time, the sum of (i) the
number of Warrant Shares theretofore issued under this Warrant plus (ii) the
number of Warrant Shares then issuable upon exercise of this Warrant (without
giving effect to any limitation on such exercise contained in this Warrant),
plus (iii) the aggregate number of Investment Shares issued under the Purchase
Agreement, exceeds the Cap Amount, the Company shall, upon the written request
of the Holder, hold a meeting of its stockholders within sixty (60) days
following such request, and use its best efforts to obtain the approval of its
stockholders for the transactions described herein and the other Transaction
Documents (“Stockholder Approval”). For purposes hereof, “Cap Amount” means
19.99% of the Common Stock outstanding on the Issuance Date (subject to
adjustment upon a stock split, stock dividend or similar event). In the event
that the Holder shall sell or otherwise transfer all or any portion of this
Warrant, the transferee shall be deemed to have been allocated a pro rata share
of the Cap Amount.
1.6 Activity Restrictions. For so long as Holder or any of its affiliates holds
this Warrant or any Warrant Shares, neither Holder nor any affiliate will:
(i) vote or permit any third party to vote any shares of Common Stock owned or
controlled by it, solicit any proxies, or seek to advise or influence any Person
with respect to any voting securities of the Company; (ii) engage or participate
in any actions, plans or proposals which relate to or would result in
(a) acquiring additional securities of the Company, alone or together with any
other Person, which would result in beneficially owning or controlling more than
9.99% of the total outstanding Common Stock or other voting securities of the
Company, (b) an extraordinary corporate transaction, such as a merger,
reorganization or liquidation, involving Company or any of its subsidiaries,
(c) a sale or transfer of a material amount of assets of the Company or any of
its subsidiaries, (d) any change in the present board of directors or management
of the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
Section 1.6.
1.7 Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 12.
1.8 Insufficient Authorized Shares. If at any time while any portion of this
Warrant remains outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of this Warrant at least a number of shares
of Common Stock equal to 110% of the number of shares of Common Stock as shall
from time to time be necessary to effect the exercise

 

5



--------------------------------------------------------------------------------



 



of the portion of the Warrant then outstanding (the “Required Reserve Amount”)
(an “Authorized Share Failure”), then the Company shall immediately take all
action necessary to increase the Company’s authorized shares of Common Stock to
an amount sufficient to allow the Company to reserve the Required Reserve Amount
for the portion of the Warrant then outstanding. Without limiting the generality
of the foregoing sentence, as soon as practicable after the date of the
occurrence of an Authorized Share Failure, but in no event later than 90 days
after the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.
ARTICLE 2
ADJUSTMENT UPON SUBDIVISION OR COMBINATION OF COMMON STOCK
If the Company at any time on or after the Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased. If the Company at any time on or after the Issuance Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this ARTICLE 2 shall become effective at the close of
business on the date the subdivision or combination becomes effective.
ARTICLE 3
PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS
3.1 Purchase Rights. In addition to any adjustments pursuant to ARTICLE 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

 

6



--------------------------------------------------------------------------------



 



3.2 Subsequent Equity Sales. In addition to any adjustments made pursuant to
ARTICLE 2 above, if the Company or any Subsidiary thereof, as applicable, at any
time while this Warrant is outstanding, shall sell or grant any option to
purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or Common Stock Equivalents entitling any Person
other than the Holder to acquire shares of Common Stock, at an effective price
per share less than the then Exercise Price (such lower price, the “Base Share
Price” and such issuances, collectively, a “Dilutive Issuance”), then the
Exercise Price shall be reduced and only reduced to equal the Base Share Price
and the number of Warrant Shares issuable hereunder shall be increased such that
the aggregate Exercise Price payable hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the aggregate Exercise Price
prior to such adjustment. Except as otherwise provided herein, such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are issued.
If the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share which is less than the Exercise Price, such issuance shall be deemed
to have occurred for less than the Exercise Price on such date of the Dilutive
Issuance. Notwithstanding the foregoing, no adjustments shall be made, paid or
issued under this Section 3.2 in respect of an Exempt Issuance, subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of the Purchase Agreement. The Company shall notify the Holder in
writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this Section 3.2, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice the “Dilutive
Issuance Notice”). For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 3.2, upon the
occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance
the Holder is entitled to receive a number of Warrant Shares based upon the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise.
3.3 Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 3.3 pursuant to written agreements in form and
substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each Holder of this Warrant in exchange for such Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Required Holders. Upon the occurrence of
any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the

 

7



--------------------------------------------------------------------------------



 



Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant with the
same effect as if such Successor Entity had been named as the Company herein.
Upon consummation of the Fundamental Transaction, the Successor Entity shall
deliver to the Holder confirmation that there shall be issued upon exercise of
this Warrant at any time after the consummation of the Fundamental Transaction,
in lieu of the shares of the Common Stock (or other securities, cash, assets or
other property) purchasable upon the exercise of this Warrant prior to such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Warrant been converted immediately
prior to such Fundamental Transaction, as adjusted in accordance with the
provisions of this Warrant. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction; provided, however, that in
the event the Fundamental Transaction involves the issuance of cash or freely
tradable securities by an issuer listed on the New York Stock Exchange or the
Nasdaq Stock Market, then the ability to exercise this Warrant shall expire on
the consummation of that Fundamental Transaction. Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Required Holders. The provisions of this Section 3.3 shall apply similarly
and equally to successive Fundamental Transactions and Corporate Events and
shall be applied without regard to any limitations on the exercise of this
Warrant.
3.4 Purchase of Warrant. Notwithstanding the foregoing Section 3.3, in the event
of a Fundamental Transaction other than one in which the Successor Entity is a
Public Successor Entity that assumes this Warrant such that this Warrant shall
be exercisable for the publicly traded common stock of such Public Successor
Entity, at the request of the Holder delivered before the 90th day after the
effective date of such Fundamental Transaction, the Company (or the Successor
Entity) shall purchase this Warrant from the Holder by paying to the Holder,
within five (5) Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), cash in an amount equal to the value of
the remaining unexercised portion of this Warrant on the date of such
consummation, which value shall be determined by use of the Black Scholes Option
Pricing Model using a volatility equal to the 100 day average historical price
volatility prior to the date of the public announcement of such Fundamental
Transaction.

 

8



--------------------------------------------------------------------------------



 



ARTICLE 4
NONCIRCUMVENTION
The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate or articles of incorporation, articles of association,
bylaws, or any other organization documents, or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder. Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as any portion of this
Warrant remains outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of this Warrant, 110% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of this Warrant then outstanding (without regard to any limitations on
exercise).
ARTICLE 5
WARRANT HOLDER NOT DEEMED A STOCKHOLDER
Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this ARTICLE 5, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.

 

9



--------------------------------------------------------------------------------



 



ARTICLE 6
REISSUANCE OF WARRANTS
6.1 Transfer of Warrant. If this Warrant is to be transferred in whole or in
part, the Holder shall surrender this Warrant to the Company, whereupon the
Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 6.4), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 6.4) to the Holder representing the right to purchase the number of
Warrant Shares not being transferred.
6.2 Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 6.4) representing the right to purchase the Warrant Shares then
underlying this Warrant.
6.3 Exchangeable for Multiple Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 6.4) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrant for fractional shares of
Common Stock shall be given.
6.4 Issuance of New Warrant. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 6.1 or
Section 6.3, the Warrant Shares designated by the Holder which, when added to
the number of shares of Common Stock underlying the other new Warrant issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.
ARTICLE 7
NOTICES
Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 6.2 of
the Purchase Agreement. The Company shall provide the Holder with prompt written
notice of all actions taken pursuant to this Warrant, including in reasonable
detail a description of such action and the reason therefore. Without limiting
the generality of the foregoing, the Company will give written notice to the
Holder (i) immediately upon any adjustment of the Exercise Price, setting forth
in reasonable detail, and certifying, the calculation of such adjustment and
(ii) at least ten days prior to the date on which the Company closes its books
or takes a record (A) with respect to any

 

10



--------------------------------------------------------------------------------



 



dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to all holders of
shares of Common Stock as such or (C) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation, provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
ARTICLE 8
AMENDMENT AND WAIVER
Except as otherwise provided herein, the provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Required Holders; provided that except as
set forth in this Warrant no such action may increase the exercise price of any
Warrant or decrease the number of shares or class of stock obtainable upon
exercise of any Warrant without the written consent of the Holder. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of this Warrant.
ARTICLE 9
GOVERNING LAW
This Warrant shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.
ARTICLE 10
CONSTRUCTION; HEADINGS
This Warrant shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof. The
headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant.
ARTICLE 11
DISPUTE RESOLUTION
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within 2
Trading Days of receipt of the Warrant Exercise Notice giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation of the Exercise Price or
the Warrant Shares within three Trading Days of such disputed determination or
arithmetic

 

11



--------------------------------------------------------------------------------



 



calculation being submitted to the Holder, then the Company shall, within 2
Trading Days submit via facsimile (a) the disputed determination of the Exercise
Price or arithmetic calculation to an independent, reputable investment bank or
independent registered public accounting firm selected by Holder subject to
Company’s approval, which may not be unreasonably withheld or delayed, or
(b) the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent registered public accounting firm. The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than 3 Trading Days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
ARTICLE 12
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder right to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
ARTICLE 13
DEFINITIONS
For purposes of this Warrant, in addition to the terms defined elsewhere herein,
the following terms shall have the following meanings:
13.1 “Bloomberg” means Bloomberg Financial Markets.
13.2 “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.01 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.
13.3 “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

12



--------------------------------------------------------------------------------



 



13.4 “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.
13.5 “DWAC Shares” means all Warrant Shares issued or issuable to Holder or any
Affiliate, successor or assign of Holder pursuant to this Warrant, all of which
shall be (a) issued in electronic form, (b) freely tradable and without
restriction on resale, and (c) timely credited by Company to the specified
Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast Automated
Securities Transfer (FAST) Program or any similar program hereafter adopted by
DTC performing substantially the same function, in accordance with instructions
issued to and countersigned by the Transfer Agent of the Company.
13.6 “Eligible Market” means the Trading Market, The New York Stock Exchange,
Inc., The NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ
Capital Market, the NYSE Amex or the OTC Bulletin Board, but does not include
the Pink Sheets.
13.7 “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers, or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (except as
a result of anti-dilution provisions therein), (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, (d) securities for the purpose of
raising additional capital, and (e) shares of Common Stock or other securities
of the Company in connection with bona fide transactions of the Company made in
the ordinary course of business.
13.8 “Fundamental Transaction” has the meaning set forth in the Purchase
Agreement.
13.9 “Investment Price” has the meaning set forth in the Purchase Agreement.
13.10 “Investment Shares” has the meaning set forth in the Purchase Agreement.
13.11 “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
13.12 “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

13



--------------------------------------------------------------------------------



 



13.13 “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.
13.14 “Public Successor Entity” means a Successor Entity that is a publicly
traded corporation whose stock is quoted or listed for trading on an Eligible
Market.
13.15 “Required Holders” means the Holders of this Warrant representing at least
a majority of shares of Common Stock underlying this Warrant as then
outstanding.
13.16 “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
13.17 “Trading Day” means any day on which the Common Stock is traded on an
Eligible Market; provided that it shall not include any day on which the Common
Stock (a) is suspended from trading, or (b) is scheduled to trade on such
exchange or market for less than 5 hours.
13.18 “Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market,
the NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock, but does not include the Pink Sheets
inter-dealer electronic quotation and trading system.
13.19 “Tranche” has the meaning set forth in the Purchase Agreement.
13.20 “Tranche Closing Date” has the meaning set forth in the Purchase
Agreement.
13.21 “Tranche Notice” has the meaning set forth in the Purchase Agreement.
13.22 “Tranche Notice Date” has the meaning set forth in the Purchase Agreement.
13.23 “Tranche Purchase Price” has the meaning set forth in the Purchase
Agreement.

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

            POSITIVEID CORPORATION
      By:           Name:           Title:      

 





--------------------------------------------------------------------------------



 



         

Schedule 1
Warrant Exercise Schedule

                                      Number of     Exercise Price     Aggregate
Exercise     Dollar Amount   Exercise Date   Warrant Shares     Per Share    
Price     Remaining  
 
                               

 





--------------------------------------------------------------------------------



 



APPENDIX 1
EXERCISE NOTICE
POSITIVEID CORPORATION
The undersigned hereby exercises the right to purchase                     
shares of Common Stock (“Warrant Shares”) of PositiveID Corporation, a Delaware
corporation (“Company”), evidenced by the attached Warrant to Purchase Common
Stock (“Warrant”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant. The Holder intends that
payment of the Exercise Price shall be made as:

     
 _____ 
  Cash Exercise with respect to                      Warrant Shares
 
   
 _____ 
  Cashless Exercise with respect to                      Warrant Shares
 
   
 _____ 
  Recourse Note Exercise with respect to                      Warrant Shares
 
    Please issue
 
   
 _____ 
  A certificate or certificates representing said shares of Common Stock in the
name specified below
 
   
 
  Name/Address:
 
   
 _____ 
  Said shares in electronic form to the Deposit/Withdrawal at Custodian
(DWAC) account with Depository Trust Company (DTC) specified below.
 
   
 
  Account Information:

                      Holder Name              By:           Name:          
Title:        

 

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT
The Company hereby acknowledges the foregoing Warrant Exercise Notice and hereby
directs [                    ] to issue the above indicated number of shares of
Common Stock as specified above, in accordance with the Transfer Agent
Instructions dated April 28, 2010 from the Company, and acknowledged and agreed
to by the transfer agent.

            POSITIVEID CORPORATION
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

APPENDIX 2
FORM OF NOTE

 

 



--------------------------------------------------------------------------------



 



SECURED PROMISSORY NOTE
FOR PURCHASE OF WARRANT SHARES UPON EXERCISE OF WARRANT

      $[                    ]   Date: [_____], 20[__]

FOR VALUE RECEIVED, [                    ] (“Borrower”) promises to pay to the
order of PositiveID Corporation (“Lender”), at [_____________], or at such other
place as Lender may from time to time designate in writing, the principal sum of
$[___________], with interest, as follows:
1. Interest. The principal balance outstanding from time to time under this
Secured Promissory Note (this “Note”), shall bear interest from and after the
date hereof at the rate of 2.0% per year. Interest shall be calculated on a
simple interest basis and the number of days elapsed during the period for which
interest is being calculated. Payments of interest will be due on each annual
anniversary of the date of this Note; provided that Borrower will not be in
default hereunder for failure to make any annual interest payment when due
(other than on the Maturity Date) and the amount of interest not paid when due
shall be added to the principal balance of this Note and such amount will
thereafter accrue interest at the rate set forth above.
2. Payments. If not sooner paid, the entire unpaid principal balance, interest
thereon and any other charges due and payable under this Note shall be due and
payable on the fourth anniversary of the date of this Note (“Maturity Date”);
provided, however, that no payments on this Note will be due or payable so long
as either (a) Lender is in default under any stock purchase agreement for
Series B Preferred Stock with Borrower or any Warrant issued pursuant thereto,
or (b) there are any shares of Series B Preferred Stock of Lender issued or
outstanding (each, a “Non-Payment Event”). Upon the termination or cure of any
Non-Payment Event, Borrower’s obligation to pay amounts outstanding on this Note
will immediately be reinstated. Borrower shall have the right to prepay all or
any part of the principal balance of this Note at any time without penalty or
premium. Notwithstanding the foregoing, in the event that Lender redeems all or
a portion of any shares of Series B Preferred Stock then held by Borrower, the
proceeds of any such redemption will be applied by Borrower to pay down the
accrued interest and outstanding principal of this Note and Lender, in its sole
discretion, will be permitted to offset the full amount of such proceeds against
amounts outstanding under this Note. All payments on this Note shall be first
applied to interest, then to reduce the outstanding principal balance hereof.
3. Full Recourse Note. THIS IS A FULL RECOURSE PROMISSORY NOTE. Accordingly,
notwithstanding that Borrower’s obligations under this Note are secured by the
Collateral, in the event of a material default hereunder, Lender shall have full
recourse to all the other assets of Borrower. Moreover, Lender shall not be
required to proceed against or exhaust any Collateral, or to pursue any
Collateral in any particular order, before Lender pursues any other remedies
against Borrower or against any of Borrower’s assets.
4. Security
a. Pledge. As security for the due and prompt payment and performance of all
payment obligations under this Note and any modifications, replacements and
extensions hereof (collectively, “Secured Obligations”), Borrower hereby pledges
and grants a security interest to Lender in all of Borrower’s right, title, and
interest in and to all of the following, now owned or hereafter acquired or
arising (together the “Collateral”):

 

1



--------------------------------------------------------------------------------



 



i. All outstanding shares of Lender’s Series B Preferred Stock, publicly traded
shares of common stock, preferred stock, bonds, notes and/or debentures
(collectively, “Pledged Securities”) with a fair market value on the date hereof
at least equal to the principal amount of this Note, based upon the trading
price of such securities on the OTC Bulletin Board, NASDAQ Capital Market,
NASDAQ Global Market, NASDAQ Global Select Market, NYSE Amex, or New York Stock
Exchange;
ii. all rights of Borrower with respect to or arising out of the Pledged
Securities, including voting rights, and all equity and debt securities and
other property distributed or distributable with respect thereto as a result of
merger, consolidation, dissolution, reorganization, recapitalization, stock
split, stock dividend, reclassification, exchange, redemption, or other change
in capital structure; and
iii. all proceeds, replacements, substitutions, accessions and increases in any
of the Collateral.
b. Replacement Securities. So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower shall promptly provide replacement securities of equal or
greater value than such Pledged Securities.
c. Rights With Respect to Distributions. So long as no default shall have
occurred and be continuing under this Note, Borrower shall be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral. However, upon the occurrence and during the
continuance of any default, Lender shall have the sole right (unless otherwise
agreed by Lender) to receive and retain dividends and distributions and apply
them to the outstanding balance of this Note or hold them as Collateral, at
Lender’s election.
d. Voting Rights. So long as no default shall have occurred and be continuing
under this Note, Borrower shall be entitled to exercise all voting rights
pertaining to the Pledged Securities and any other Collateral. However, upon the
occurrence and during the continuance of any default, all rights of Borrower to
exercise the voting rights that Borrower would otherwise be entitled to exercise
with respect to the Collateral shall cease and (unless otherwise agreed by
Lender) all such rights shall thereupon become vested in Lender, which shall
thereupon have the sole right to exercise such rights.
e. Financing Statement; Further Assurances. Borrower agrees, concurrently with
executing this Note, that Lender may file a UCC-1 financing statement relating
to the Collateral in favor of Lender, and any similar financing statements in
any jurisdiction in which Lender reasonably determines such filing to be
necessary. Borrower further agrees that at any time and from time to time
Borrower shall promptly execute and deliver all further instruments and
documents that Lender may request in order to perfect and protect the security
interest

 

2



--------------------------------------------------------------------------------



 



granted hereby, or to enable Lender to exercise and enforce its rights and
remedies with respect to any Collateral following an event of default. In
addition, following an event of default, Borrower shall deliver the Collateral,
including original certificates or other instruments representing the Pledged
Securities, to Lender to hold as secured party, and Borrower shall, if requested
by Lender, execute a securities account control agreement.
f. Powers of Lender. Borrower hereby appoints Lender as Borrower’s true and
lawful attorney-in-fact to perform any and all of the following acts, which
power is coupled with an interest, is irrevocable until the Secured Obligations
are paid and performed in full, and may be exercised from time to time by Lender
in its discretion: To take any action and to execute any instrument which Lender
may deem reasonably necessary or desirable to accomplish the purposes of this
Section 4(f) and, more broadly, this Note including, without limitation: (i) to
exercise voting and consent rights with respect to Collateral in accordance with
this Note, (ii) during the continuance of any default hereunder, to receive,
endorse and collect all instruments or other forms of payment made payable to
Borrower representing any dividend, interest payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Note, (iii) to perform or cause
the performance of any obligation of Borrower hereunder in Borrower’s name or
otherwise, (iv) during the continuance of any default hereunder, to liquidate
any Collateral pledged to Lender hereunder and to apply proceeds thereof to the
payment of the Secured Obligations or to place such proceeds into a cash
collateral account or to transfer the Collateral into the name of Lender, all at
Lender’s sole discretion, (v) to enter into any extension, reorganization or
other agreement relating to or affecting the Collateral, and, in connection
therewith, to deposit or surrender control of the Collateral, (vi) to accept
other property in exchange for the Collateral, (vii) to make any compromise or
settlement Lender deems desirable or proper, and (viii) to execute on Borrower’s
behalf and in Borrower’s name any documents required in order to give Lender a
continuing first lien upon the Collateral or any part thereof.
5. Additional Terms
a. No Waiver. The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due shall neither
cure nor excuse the default caused by the failure of Borrower timely to pay the
whole of such installment and shall not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.
b. Default. Any one or more of the following shall constitute a “default” under
this Note: (i) a default in the payment when due of any amount hereunder,
(ii) Borrower’s refusal to perform any material term, provision or covenant
under this Note, (iii) the commencement of any liquidation, receivership,
bankruptcy, assignment for the benefit of creditors or other debtor-relief
proceeding by or against Borrower, (iv) the transfer by Borrower of any Pledged
Securities without being replaced by Pledged Securities in accordance with
Section 4(b), and (iv) the levying of any attachment, execution or other process
against Borrower, the Collateral or any material portion thereof.

 

3



--------------------------------------------------------------------------------



 



c. Default Rights
i. Upon the occurrence of any payment default Lender may, at its election,
declare the entire balance of principal and interest under this Note immediately
due and payable. A delay by Lender in exercising any right of acceleration after
a default shall not constitute a waiver of the default or the right of
acceleration or any other right or remedy for such default. The failure by
Lender to exercise any right of acceleration as a result of a default shall not
constitute a waiver of the right of acceleration or any other right or remedy
with respect to any other default, whenever occurring.
ii. Further, upon the occurrence of any material non-monetary default, following
30 days notice from Lender to Borrower specifying the default and demanded
manner of cure for such non-monetary default, Lender shall thereupon and
thereafter have any and all of the rights and remedies to which a secured party
is entitled after a default under the applicable Uniform Commercial Code, as
then in effect. In addition to Lender’s other rights and remedies, Borrower
agrees that, upon the occurrence of default, Lender may in its sole discretion
do or cause to be done any one or more of the following:
(a) Proceed to realize upon the Collateral or any portion thereof as provided by
law, and without liability for any diminution in price which may have occurred,
sell the Collateral or any part thereof, in such manner, whether at any public
or private sale, and whether in one lot as an entirety, or in separate portions,
and for such price and other terms and conditions as is commercially reasonable
given the nature of the Collateral.
(b) If notice to Borrower is required, give written notice to Borrower at least
ten days before the date of sale of the Collateral or any portion thereof.
(c) Transfer all or any part of the Collateral into Lender’s name or in the name
of its nominee or nominees.
(d) Vote all or any part of the Collateral (whether or not transferred into the
name of Lender) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto, as though Lender were the
outright owner thereof.
iii. Borrower acknowledges that all or part of foreclosure of the Collateral may
be restricted by state or federal securities laws, Lender may be unable to
effect a public sale of all or part of the Collateral, that a public sale is or
may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale. Borrower agrees that if
reasonably necessary Lender may resort to one or more sales to a single
purchaser or a restricted or limited group of purchasers. Lender shall not be
obligated to make any sale or other disposition, unless the terms thereof shall
be satisfactory to it.

 

4



--------------------------------------------------------------------------------



 



iv. If, in the opinion of Lender based upon written advice of counsel, any
consent, approval or authorization of any federal, state or other governmental
agency or authority should be necessary to effectuate any sale or other
disposition of any Collateral, Borrower shall execute all such applications and
other instruments as may reasonably be required in connection with securing any
such consent, approval or authorization, and will otherwise use its commercially
reasonable best efforts to secure the same.
v. The rights, privileges, powers and remedies of Lender shall be cumulative,
and no single or partial exercise of any of them shall preclude the further or
other exercise of any of them. Any waiver, permit, consent or approval of any
kind by Lender of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing. Any proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Lender to the payment of expenses incurred by
Lender in connection with the foregoing, and the balance of such proceeds shall
be applied by Lender toward the payment of the Secured Obligations.
d. No Oral Waivers or Modifications. No provision of this Note may be waived or
modified orally, but only in a writing signed by Lender and Borrower.
e. Attorney Fees. The prevailing party in any action by Lender to collect any
amounts due under this Note shall be entitled to recover its reasonable
attorneys fees and costs.
f. Governing Law. This Note has been executed and delivered in, and is to be
construed, enforced, and governed according to the internal laws of, the State
of New York without regard to its principles of conflict of laws that would
require or permit the application of the laws of any other jurisdiction.
g. Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Note shall be held to be prohibited by or
invalid under applicable law, it shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.
h. Entire Agreement. This Note contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.

                        By:           Name:           Title:        

 

5



--------------------------------------------------------------------------------



 



         

Exhibit A-2
Form of Secured Promissory Note for Investment Shares

 





--------------------------------------------------------------------------------



 



SECURED PROMISSORY NOTE
FOR PURCHASE OF COMMON STOCK

      $[                    ]   Date: [                    ], 20[     ]

FOR VALUE RECEIVED, [                    ] (“Borrower”) promises to pay to the
order of PositiveID Corporation (“Lender”), at [                    ], or at
such other place as Lender may from time to time designate in writing, the
principal sum of $[                    ], with interest, as follows. This
Secured Promissory Note is being issued in connection with the Stock Purchase
Agreement dated April 28, 2010, by and among the Lender and the investor
referred to therein (the “Purchase Agreement”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Purchase Agreement.
1. Interest. The principal balance outstanding from time to time under this
Secured Promissory Note (this “Note”), shall bear interest from and after the
date hereof at the rate of 2.0% per year. Interest shall be calculated on a
simple interest basis and the number of days elapsed during the period for which
interest is being calculated. Payments of interest will be due on each annual
anniversary of the date of this Note; provided that Borrower will not be in
default hereunder for failure to make any annual interest payment when due
(other than on the Maturity Date) and the amount of interest not paid when due
shall be added to the principal balance of this Note and such amount will
thereafter accrue interest at the rate set forth above.
2. Payments. If not sooner paid, the entire unpaid principal balance, interest
thereon and any other charges due and payable under this Note shall be due and
payable on the fourth anniversary of the date of this Note (“Maturity Date”);
provided, however, that no payments on this Note will be due or payable so long
as either (a) Lender is in default under any stock purchase agreement for
Series B Preferred Stock with Borrower or any Warrant issued pursuant thereto,
or (b) there are any shares of Series B Preferred Stock of Lender issued or
outstanding (each, a “Non-Payment Event”). Upon the termination or cure of any
Non-Payment Event, Borrower’s obligation to pay amounts outstanding on this Note
will immediately be reinstated. Borrower shall have the right to prepay all or
any part of the principal balance of this Note at any time without penalty or
premium. Notwithstanding the foregoing, in the event that Lender redeems all or
a portion of any shares of Series B Preferred Stock then held by Borrower, the
proceeds of any such redemption will be applied by Borrower to pay down the
accrued interest and outstanding principal of this Note and Lender, in its sole
discretion, will be permitted to offset the full amount of such proceeds against
amounts outstanding under this Note. All payments on this Note shall be first
applied to interest, then to reduce the outstanding principal balance hereof.
3. Full Recourse Note. THIS IS A FULL RECOURSE PROMISSORY NOTE. Accordingly,
notwithstanding that Borrower’s obligations under this Note are secured by the
Collateral, in the event of a material default hereunder, Lender shall have full
recourse to all the other assets of Borrower. Moreover, Lender shall not be
required to proceed against or exhaust any Collateral, or to pursue any
Collateral in any particular order, before Lender pursues any other remedies
against Borrower or against any of Borrower’s assets.

 

1



--------------------------------------------------------------------------------



 



4. Security
a. Pledge. As security for the due and prompt payment and performance of all
payment obligations under this Note and any modifications, replacements and
extensions hereof (collectively, “Secured Obligations”), Borrower hereby pledges
and grants a security interest to Lender in all of Borrower’s right, title, and
interest in and to all of the following, now owned or hereafter acquired or
arising (together the “Collateral”):
i. All outstanding shares of Lender’s Series B Preferred Stock, publicly-traded
shares of common stock, preferred stock, bonds, notes and/or debentures
(collectively, “Pledged Securities”) with a fair market value on the date hereof
at least equal to the principal amount of this Note, based upon the trading
price of such securities on the OTC Bulletin Board, NASDAQ Capital Market,
NASDAQ Global Market, NASDAQ Global Select Market, NYSE Amex, or New York Stock
Exchange;
ii. all rights of Borrower with respect to or arising out of the Pledged
Securities, including voting rights, and all equity and debt securities and
other property distributed or distributable with respect thereto as a result of
merger, consolidation, dissolution, reorganization, recapitalization, stock
split, stock dividend, reclassification, exchange, redemption, or other change
in capital structure; and
iii. all proceeds, replacements, substitutions, accessions and increases in any
of the Collateral.
b. Replacement Securities. So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower shall promptly provide replacement securities of equal or
greater value than such Pledged Securities.
c. Rights With Respect to Distributions. So long as no default shall have
occurred and be continuing under this Note, Borrower shall be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral. However, upon the occurrence and during the
continuance of any default, Lender shall have the sole right (unless otherwise
agreed by Lender) to receive and retain dividends and distributions and apply
them to the outstanding balance of this Note or hold them as Collateral, at
Lender’s election.
d. Voting Rights. So long as no default shall have occurred and be continuing
under this Note, Borrower shall be entitled to exercise all voting rights
pertaining to the Pledged Securities and any other Collateral. However, upon the
occurrence and during the continuance of any default, all rights of Borrower to
exercise the voting rights that Borrower would otherwise be entitled to exercise
with respect to the Collateral shall cease and (unless otherwise agreed by
Lender) all such rights shall thereupon become vested in Lender, which shall
thereupon have the sole right to exercise such rights.

 

2



--------------------------------------------------------------------------------



 



e. Financing Statement; Further Assurances. Borrower agrees, concurrently with
executing this Note, that Lender may file a UCC-1 financing statement relating
to the Collateral in favor of Lender, and any similar financing statements in
any jurisdiction in which Lender reasonably determines such filing to be
necessary. Borrower further agrees that at any time and from time to time
Borrower shall promptly execute and deliver all further instruments and
documents that Lender may request in order to perfect and protect the security
interest granted hereby, or to enable Lender to exercise and enforce its rights
and remedies with respect to any Collateral following an event of default. In
addition, following an event of default, Borrower shall deliver the Collateral,
including original certificates or other instruments representing the Pledged
Securities, to Lender to hold as secured party, and Borrower shall, if requested
by Lender, execute a securities account control agreement.
f. Powers of Lender. Borrower hereby appoints Lender as Borrower’s true and
lawful attorney-in-fact to perform any and all of the following acts, which
power is coupled with an interest, is irrevocable until the Secured Obligations
are paid and performed in full, and may be exercised from time to time by Lender
in its discretion: To take any action and to execute any instrument which Lender
may deem reasonably necessary or desirable to accomplish the purposes of this
Section 4(f) and, more broadly, this Note including, without limitation: (i) to
exercise voting and consent rights with respect to Collateral in accordance with
this Note, (ii) during the continuance of any default hereunder, to receive,
endorse and collect all instruments or other forms of payment made payable to
Borrower representing any dividend, interest payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Note, (iii) to perform or cause
the performance of any obligation of Borrower hereunder in Borrower’s name or
otherwise, (iv) during the continuance of any default hereunder, to liquidate
any Collateral pledged to Lender hereunder and to apply proceeds thereof to the
payment of the Secured Obligations or to place such proceeds into a cash
collateral account or to transfer the Collateral into the name of Lender, all at
Lender’s sole discretion, (v) to enter into any extension, reorganization or
other agreement relating to or affecting the Collateral, and, in connection
therewith, to deposit or surrender control of the Collateral, (vi) to accept
other property in exchange for the Collateral, (vii) to make any compromise or
settlement Lender deems desirable or proper, and (viii) to execute on Borrower’s
behalf and in Borrower’s name any documents required in order to give Lender a
continuing first lien upon the Collateral or any part thereof.
5. Additional Terms
a. No Waiver. The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due shall neither
cure nor excuse the default caused by the failure of Borrower timely to pay the
whole of such installment and shall not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.

 

3



--------------------------------------------------------------------------------



 



b. Default. Any one or more of the following shall constitute a “default” under
this Note: (i) a default in the payment when due of any amount hereunder,
(ii) Borrower’s refusal to perform any material term, provision or covenant
under this Note, (iii) the commencement of any liquidation, receivership,
bankruptcy, assignment for the benefit of creditors or other debtor-relief
proceeding by or against Borrower, (iv) the transfer by Borrower of any Pledged
Securities without being replaced by Pledged Securities in accordance with
Section 4(b), and (iv) the levying of any attachment, execution or other process
against Borrower, the Collateral or any material portion thereof.
c. Default Rights
i. Upon the occurrence of any payment default Lender may, at its election,
declare the entire balance of principal and interest under this Note immediately
due and payable. A delay by Lender in exercising any right of acceleration after
a default shall not constitute a waiver of the default or the right of
acceleration or any other right or remedy for such default. The failure by
Lender to exercise any right of acceleration as a result of a default shall not
constitute a waiver of the right of acceleration or any other right or remedy
with respect to any other default, whenever occurring.
ii. Further, upon the occurrence of any material non-monetary default, following
30 days notice from Lender to Borrower specifying the default and demanded
manner of cure for such non-monetary default, Lender shall thereupon and
thereafter have any and all of the rights and remedies to which a secured party
is entitled after a default under the applicable Uniform Commercial Code, as
then in effect. In addition to Lender’s other rights and remedies, Borrower
agrees that, upon the occurrence of default, Lender may in its sole discretion
do or cause to be done any one or more of the following:
(a) Proceed to realize upon the Collateral or any portion thereof as provided by
law, and without liability for any diminution in price which may have occurred,
sell the Collateral or any part thereof, in such manner, whether at any public
or private sale, and whether in one lot as an entirety, or in separate portions,
and for such price and other terms and conditions as is commercially reasonable
given the nature of the Collateral.
(b) If notice to Borrower is required, give written notice to Borrower at least
ten days before the date of sale of the Collateral or any portion thereof.
(c) Transfer all or any part of the Collateral into Lender’s name or in the name
of its nominee or nominees.
(d) Vote all or any part of the Collateral (whether or not transferred into the
name of Lender) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto, as though Lender were the
outright owner thereof.

 

4



--------------------------------------------------------------------------------



 



iii. Borrower acknowledges that all or part of foreclosure of the Collateral may
be restricted by state or federal securities laws, Lender may be unable to
effect a public sale of all or part of the Collateral, that a public sale is or
may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale. Borrower agrees that if
reasonably necessary Lender may resort to one or more sales to a single
purchaser or a restricted or limited group of purchasers. Lender shall not be
obligated to make any sale or other disposition, unless the terms thereof shall
be satisfactory to it.
iv. If, in the opinion of Lender based upon written advice of counsel, any
consent, approval or authorization of any federal, state or other governmental
agency or authority should be necessary to effectuate any sale or other
disposition of any Collateral, Borrower shall execute all such applications and
other instruments as may reasonably be required in connection with securing any
such consent, approval or authorization, and will otherwise use its commercially
reasonable best efforts to secure the same.
v. The rights, privileges, powers and remedies of Lender shall be cumulative,
and no single or partial exercise of any of them shall preclude the further or
other exercise of any of them. Any waiver, permit, consent or approval of any
kind by Lender of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing. Any proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Lender to the payment of expenses incurred by
Lender in connection with the foregoing, and the balance of such proceeds shall
be applied by Lender toward the payment of the Secured Obligations.
i. No Oral Waivers or Modifications. No provision of this Note may be waived or
modified orally, but only in a writing signed by Lender and Borrower.
j. Attorney Fees. The prevailing party in any action by Lender to collect any
amounts due under this Note shall be entitled to recover its reasonable
attorneys fees and costs.
k. Governing Law. This Note has been executed and delivered in, and is to be
construed, enforced, and governed according to the internal laws of, the State
of New York without regard to its principles of conflict of laws that would
require or permit the application of the laws of any other jurisdiction.

 

5



--------------------------------------------------------------------------------



 



l. Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Note shall be held to be prohibited by or
invalid under applicable law, it shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.
m. Entire Agreement. This Note contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.

             
By:           Name:           Title:        

 

6



--------------------------------------------------------------------------------



 



         

Exhibit B
Transfer Agent Instructions

 





--------------------------------------------------------------------------------



 



April 28, 2010
Registrar and Transfer Company
10 Commerce Drive
Cranford, NJ 07016
Attention: Mr. Dan Flynn
Re: PositiveID Corporation
Ladies and Gentlemen:
In accordance with the Stock Purchase Agreement (“Purchase Agreement”), dated
April 28, 2010, by and between PositiveID Corporation, a Delaware corporation
(“Company”), and Socius CG II, Ltd. (“Buyer”), pursuant to which Company may
issue and deliver shares of common stock of the Company, par value $0.01 per
share (“Common Stock”) pursuant to the terms of the Purchase Agreement (the
“Investment Shares”), and warrants (each a “Warrant”) to purchase additional
shares of Common Stock (the “Warrant Shares”). The Investment Shares and the
Warrant Shares are referred to herein, collectively, as the “Securities”.
Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Purchase Agreement.
This letter agreement (this “Agreement”) shall serve as our irrevocable
authorization and direction to you (provided that you are the transfer agent of
the Company at such time) to issue the Securities as instructed by the
undersigned pursuant to the Purchase Agreement, and as your acknowledgment of
the same, including without limitation to issue (a) in the event the holder of a
Warrant elects or has elected to exercise all or any portion of the Warrant,
from time to time, upon surrender to you of a notice of exercise of the Warrant,
the Warrant Shares, and (b) the Investment Shares.
Specifically, this shall constitute an irrevocable instruction to you to do the
following:
1. Upon your receipt of a copy of an executed notice of exercise of the Warrant,
you shall use your best efforts to, within one (1) Trading Day following the
date of receipt of the notice of exercise, (A) issue and surrender to a common
carrier for overnight delivery to the address as specified in the notice of
exercise a certificate, registered in the name of the Buyer or its designee, for
the number of shares of Common Stock to which the Buyer is entitled upon
exercise of the Warrant as set forth in the notice of exercise, or (B) provided
you are participating in The Depository Trust Company (DTC) Fast Automated
Securities Transfer (FAST) Program, upon the request of the Buyer, credit such
aggregate number of shares of Common Stock to which the Buyer is entitled to the
Buyer’s or its designee’s balance account with DTC through its Deposit
Withdrawal At Custodian (DWAC) system provided the Buyer causes its bank or
broker to initiate the DWAC transaction

 

1



--------------------------------------------------------------------------------



 



2. Upon receipt of any instruction from the Company to issue Investment Shares
you shall use your best efforts to, within one (1) Trading Day following the
date of receipt of the instructions, (A) issue and surrender to a common carrier
for overnight delivery to the address as specified in the instructions a
certificate, registered in the name of the Buyer or its designee, for the number
of shares of Common Stock to which the Buyer is entitled as set forth in the
instruction, or (B) provided you are participating in The Depository Trust
Company (DTC) Fast Automated Securities Transfer (FAST) Program, upon the
request of the Buyer, credit such aggregate number of shares of Common Stock to
which the Buyer is entitled to the Buyer’s or its designee’s balance account
with DTC through its Deposit Withdrawal At Custodian (DWAC) system provided the
Buyer causes its bank or broker to initiate the DWAC transaction.
The Company hereby confirms that the Securities should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company. If the Securities are certificated, the
certificates shall not bear any legend restricting transfer of the shares
represented thereby.
The Company hereby further confirms and you acknowledge that, in the event
counsel to the Company does not issue any opinion of counsel required to issue
any Securities free of legend, the Company authorizes you to accept an opinion
of counsel from Luce Forward Hamilton & Scripps LLP.
Notwithstanding anything contained herein to the contrary, if at any time there
is not a current, valid and effective registration statement covering the
Securities subject to this Agreement, you shall not be obligated to issue the
Securities being requested hereunder.
The Company hereby confirms that no instructions other than as contemplated
herein will be given to you by the Company with respect to the Securities. The
Company hereby agrees that it shall not replace you as the Company’s transfer
agent, until such time as the Company provides written notice to you and Buyer
that a suitable replacement has agreed to serve as transfer agent and to be
bound by the terms and conditions of this Agreement.
The Company and you hereby acknowledge and confirm that complying with the terms
of this Agreement does not and shall not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to the Company.
The Company and you acknowledge that the Buyer is relying on the representations
and covenants made by the Company and you hereunder and that such
representations and covenants are a material inducement to the Buyer to enter
into the Purchase Agreement. The Company and you further acknowledge that
without such representations and covenants made hereunder, the Buyer would not
enter into the Purchase Agreement and purchase Securities pursuant thereto.
Each party hereto specifically acknowledges and agrees that a breach or
threatened breach of any provision hereof will cause irreparable damage and that
damages at law would be an inadequate remedy if this Agreement were not
specifically enforced. Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, in addition to all other
rights or remedies, an injunction restraining such breach and granting specific
performance of the provisions of this Agreement should issue without any
requirement to show any actual damage or to post any bond or other security.

 

2



--------------------------------------------------------------------------------



 



You may at any time resign as transfer agent hereunder by giving fifteen
(15) days prior written notice of resignation to the Company and the Buyer.
Prior to the effective date of the resignation as specified in such notice, the
Company will issue to you instructions authorizing delivery of Securities to a
substitute transfer agent selected by, and in the sole discretion of, the
Company. If no successor transfer agent is named by the Company, you may apply
to a court of competent jurisdiction in the State of Delaware for appointment of
a successor transfer agent and for an order to deposit Securities with the clerk
of any such court.
The Company must keep its bill current with you — if the Company is not current
and is on suspension, the Buyer will have the right to pay the Company’s
outstanding bill, in order for you to act upon this Agreement. If the
outstanding bill is not paid by the Company or the Buyer, you have no further
obligation under this Agreement.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement regarding Irrevocable
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.

            POSITIVEID CORPORATION
      By:           Name:           Title:        

THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO:

          Registrar and Transfer Company
      By:           Name:           Title:        

 

4



--------------------------------------------------------------------------------



 



Exhibit C
Lock-Up Agreement

 





--------------------------------------------------------------------------------



 



[Date]
Socius CG II, Ltd.
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
Ladies and Gentlemen:
This Lock-Up Agreement is being delivered to you in connection with the Stock
Purchase Agreement dated as of April 28, 2010 (“Purchase Agreement”) and entered
into by and among PositiveID Corporation, a Delaware corporation (“Company”) and
Socius CG II, Ltd., a Bermuda exempted company (“Investor”), with respect to the
purchase of the Company’s Securities. Capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Purchase
Agreement.
In order to induce Investor to enter into the Purchase Agreement, the
undersigned agrees that, beginning on each date the Company delivers a Tranche
Notice to Investor (the “Tranche Notice Date”) and ending on the date which is
thirty (30) calendar days following the Tranche Notice Date (the “Lock-up
Period”), the undersigned will not, without the prior written consent of
Investor, (a) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder (the “Exchange
Act”) with respect to, any Common Stock of the Company or any securities
convertible into or exercisable or exchangeable for Common Stock, or warrants or
other rights to purchase Common Stock or any such securities, or any securities
substantially similar to the Common Stock, (b) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or any such securities, or warrants
or other rights to purchase Common Stock, whether any such transaction is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, or (c) publicly announce an intention to effect any transaction
specified in clause (a) or (b).
The foregoing sentence shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing to be bound by the terms of this Lock-Up
Agreement, (b) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing to be bound by the terms of this Lock-Up Agreement,
(c) sales made pursuant to any written sales plans established prior to the date
of this Lock-Up Agreement in conformity with the requirements of Rule 10b5-1(c)
promulgated under the Exchange Act or (d) exercise of options for Common Stock
and the disposition (whether by sale, gift or otherwise) of Common Stock
underlying such options. Notwithstanding clause (a) above, the undersigned may
make a bona fide gift of up to 10,000 shares of Common Stock to a charity or
other non-profit entity and such charity or entity shall not be required to be
bound by the terms of this Lock-Up Agreement; provided, however, that in the
event the undersigned exercises options during the Lock-Up Period, the
undersigned may not, during the Lock-Up Period, dispose of the number of shares
of Common Stock underlying such exercised

 

1



--------------------------------------------------------------------------------



 



options equal to the number of shares of Common Stock gifted by the undersigned
pursuant to this sentence during the Lock-Up Period. For purposes of this
paragraph, “immediate family” shall mean the undersigned and the spouse, any
lineal descendent, father, mother, brother or sister of the undersigned.
The Company agrees to provide the undersigned with notice that the Company has
delivered a Tranche Notice to Investor prior to, or simultaneous with, its
delivery of the Tranche Notice to Investor. Such notice shall provide the
undersigned with the Tranche Notice Date and clearly indicate the beginning of
the Lock-up Period.
Upon the termination of the Purchase Agreement, this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.

            Sincerely,
            Stockholder      Print Name:     

          Acknowledged and Agreed:

PositiveID Corporation
      By:           Name:           Title:        

 

2



--------------------------------------------------------------------------------



 



         

Exhibit D
Opinion

 

 



--------------------------------------------------------------------------------



 



1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware.
2. The Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement and the Related Agreements,
and (b) issue, sell and deliver each of the Securities.
3. The execution, delivery and performance of the Agreement and the Related
Agreements by the Company have been duly authorized by all necessary corporate
action on the part of Company and have been duly executed and delivered by
Company.
4. Upon execution and delivery of the Agreement and the Related Agreements, the
Agreement and the Related Agreements will constitute legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms.
5. The Company is authorized to issue 75,000,000 shares, consisting of
(i) 70,000,000 shares of its Common Stock, and (ii) 5,000,000 shares of
preferred stock, $0.001 value per share, 2,000 shares of which have been
designated as Series A Preferred Stock, par value $0.001 per share and 1,600
shares of which have been designated as Series B Preferred Stock, par value
$0.001 per share.
6. The Securities are duly authorized, the Warrant is, and when issued in
accordance with the terms and conditions of the Agreement and the Related
Agreements, the Warrant Shares and the Investment Shares will be, validly
issued, fully paid and non-assessable. The issuance of the Securities will not
be subject to any statutory or, to our knowledge, contractual preemptive rights
of any stockholder of the Company.
7. The Registration Statement filed with the SEC (File No. 333-165849) which
registers the sale of the Investment Shares and the Warrant Shares to Investor
was effective as of April 12, 2010.
8. The execution and delivery of the Agreement and the Related Agreements by the
Company does not, and the Company’s performance of its obligations thereunder
will not (a) violate the Second Amended and Restated Certificate of
Incorporation or the Amended and Restated By-laws of the Company, as in effect
on the date hereof, (b) violate in any material respect any federal or state
law, rule or regulation, or judgment, order or decree of any state or federal
court or governmental or administrative authority, in each case that, to our
knowledge, is applicable to the Company or its properties or assets and which
could have a material adverse effect on the Company’s business, properties,
assets, financial condition or results of operations or prevent the performance
by the Company of any material obligation under the Agreement or the other
Related Agreements, or (c) require the authorization, consent, approval of or
other action of, notice to or filing or qualification with, any state or federal
governmental authority, except as have been, or will be, made or obtained,
except (i) as have been duly obtained or made, or (ii) to the extent failure to
be so obtained or made would not have a material adverse effect on the Company
or its ability to consummate the transactions contemplated under the Agreement
and the Related Agreements.

 

 



--------------------------------------------------------------------------------



 



9. To our knowledge, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Agreement or the Related Agreements.
10. The Company is not, and immediately after the consummation of the
transactions contemplated by the Agreement and the Related Agreements will not
be, an investment company within the meaning of Investment Company Act of 1940,
as amended.

 

 



--------------------------------------------------------------------------------



 



Exhibit E
Tranche Notice

 

 



--------------------------------------------------------------------------------



 



Dated: [                    ], 20[     ]
Socius CG II, Ltd.
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
Re:     Tranche Notice
Ladies & Gentlemen:
Pursuant to the April 28, 2010 Stock Purchase Agreement (“Agreement”) between
PositiveID Corporation, a Delaware corporation (“Company”), and Socius CG II,
Ltd. (“Investor”), Company hereby elects to exercise a Tranche. Capitalized
terms not otherwise defined herein shall have the meanings defined in the
Agreement.
At the Tranche Closing, Company will sell to Investor [                    ]
Investment Shares at the Investment Price for a Tranche Purchase Price of
$[                    ].
On behalf of Company, the undersigned hereby certifies to Investor as follows:
1. The undersigned is a duly authorized officer of Company; and
2. All of the conditions precedent to the right of the Company to deliver a
Tranche Notice set forth in Section 2.3(d) of the Agreement have been satisfied.
IN WITNESS WHEREOF, the Company has executed and delivered this Tranche Notice
as of the date first written above.

            POSITIVEID CORPORATION
      By:           Name:           Title:        

 

 